 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 397 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Gibbons (for himself, Ms. Berkley, and Mr. Porter) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Providing for the acceptance of a statue of Sarah Winnemucca, presented by the people of Nevada, for placement in National Statuary Hall, and for other purposes. 
 
Whereas Sarah Winnemucca was the daughter of Chief Winnemucca and the granddaughter of the redoubtable Chief Truckee of the Northern Paiute Tribe who led John C. Fremont and his men across the Great Basin to California; 
Whereas Sarah, before her 14th birthday, had acquired five languages, including three Indian dialects, Spanish, and English, and was one of only two Northern Paiutes in Nevada at the time who was able to read, write, and speak English; 
Whereas Sarah was an intelligent and respected woman who served as an interpreter for the United States Army and the Bureau of Indian Affairs and served as an aide, scout, peacemaker, and interpreter for General Oliver O. Howard during the Bannock War of 1878, in Idaho; 
Whereas, in 1883, Sarah published Life Among the Paiutes: Their Wrongs and Claims, the first book written and published by a Native American woman; 
Whereas Sarah became a tireless spokeswoman for the Northern Paiute Tribe and in 1879, gave more than 300 speeches throughout the United States concerning the plight of her people; 
Whereas Sarah established a nongovernmental school for Paiute children near Lovelock, Nevada, which operated for three years and became a model for future educational facilities for Native American children; and 
Whereas Sarah, in fighting for justice, peace, and equality for all persons, represented the highest ideals of America and is hereby recognized as a distinguished citizen of Nevada: Now, therefore, be it 
 
 
1.Acceptance of Statue of Sarah Winnemucca, from the People of Nevada, for Placement in National Statuary Hall 
(a)In GeneralThe statue of Sarah Winnemucca, furnished by the people of Nevada for placement in National Statuary Hall in accordance with section 1814 of the Revised Statutes of the United States (2 U.S.C. 2061), is accepted in the name of the United States, and the thanks of the Congress are tendered to the people of Nevada for providing this commemoration of one of Nevada’s most eminent personages. 
(b)Presentation CeremonyThe State of Nevada is authorized to use the rotunda of the Capitol on a date mutually agreed to by the Speaker of the House of Representatives and the Majority Leader of the Senate, for a presentation ceremony for the statue. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony. 
(c)Display in RotundaThe statue shall be displayed in the rotunda of the Capitol for a period of not more than 6 months, after which period the statue shall be moved to its permanent location in National Statuary Hall. 
2.Transmittal to Governor of NevadaThe Clerk of the House of Representatives shall transmit a copy of this concurrent resolution to the Governor of Nevada. 
 
 
 
